Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 19 April 1781
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


a chatillon sous Bagneux ce 19 Avril 81
Je prie votre Excellence d’agreer Les assurances de mon respect et supposer qu’elle n’ait plus besoin des Lettres de William Pen, de vouloir bien les remettre au porteur de ce billet, parceque jai promis de les rendre a mon retour a Paris qui sera mardi ou mercredi.
Si votre excellence a occasion d’envoyer a Paris faire quelque commission je lui serai obligé d’y faire porter chez moi le volume des Transactions Philosophical at the American Library.
Jai oui dire qu’il est arrivé nouvellement des Americains des Etats unis: j’espere apprendre en allant faire ma cour a votre excellence a la fin du mois, que mon frere est de retour auprés du general wasingthon, comme mr Laurens me l’a fait esperer.
V. T. h. s.
Lebegue De Presle
 
Addressed: A Monsieur / Monsieur franklin / Ministre des Etats Unis de L’Amérique / a Passy
Notation: Begue de Presle 19 avril 1781.
